Judgment affirmed, with costs to the plaintiff against the defendant Gimbel Bros., Inc., and with costs to defendant Gimbel Bros., Inc., against the impleaded defendant Chas. Wissmann Co., Inc., and with costs to the impleaded defendant Chas. Wissmann Co., Inc., against the impleaded defendant John J. Felin & Co. (Martin, P. J., dissenting and voting to modify by dismissing the cross-complaint of Gimbel Bros., Inc., against Chas. Wissmann Co., Inc., and the cross-complaint of Chas. Wissmann Co., Inc., against John J. Felin & Co.) No opinion. Present — Martin, P. J., O’Malley, Townley, Cohn and Callahan, JJ.